 In the Matter of EMIL D. & EMIL W. PLATZER, CO-PARTNERS DOING=BUSINESSAS PLATZER BOAT WORKSandINTERNATIONAL BROTHERHOODOF BOILERMAKERS,IRONSHIPBUILDERS&HELPERS OFAMERICA, AFL.Case No. 16-R-10:1P4.-Decided November 16, 1944Mr. W. M. Streetman,of Houston, Tex., for the Company.Messrs. Covert WhiteandClarence C. Rehl,of Houston, Tex., for.-the Boilermakers.Mr. Bliss Daffan,of Houston, Tex., for the Weldors.MissMelvern R. Krelow,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE.Upon a petition duly filed by International Brotherhood of Boiler-makers, Iron Shipbuilders & Helpers of America, AFL, herein called.the Boilermakers, alleging that a question affecting commerce hadarisen concerning the representation of employees of Emil D. & EmilW. Platzer, Co-Partners doing business as Platzer Boat Works, Hous-ton, Texas, herein called the Company, the National Labor Relations.Board provided for an appropriate hearing upon due notice beforeJohn H. Garver, Trial Examiner.Said hearing was held at Houston,Texas,on October 6, 1944.The Company, the Boilermakers, andLocal No. 5, United Brotherhood of Weldors, Cutters and Helpers ofAmerica, herein called the Weldors, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.The TrialExaminerreserved ruling on motion by the Boiler-makersthat the motion to intervene of the Weldors be denied on the.ground that its showing of representation is insubstantial.The TrialExamineralso reserved ruling on motion by the Weldors that the peti-tion be dismissed on the grounds that the Boilermakers is a "craft"organizationthat has petitioned for a plant-wide unit; and that a_number of employees whom the Boilermakers, is seeking to representare not eligible for membership in that organization."The motions'While it appears that the Boilermakers does not admit to membership certain of theemployees whom it desires to represent for the reason that they are not engaged in work59 N. L.R. B., No. 61.292 PLATZER BOAT WORKS293are hereby denied.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYEmil D. Platzer and Emil W. Platzer are co-partners doing business.as Platzer Boat Works and are engaged in Houston, Texas, in themanufacture of wood and steel boats.During the 6-month periodpreceding the hearing, the Company manufactured and delivered tothe United States Army boats valued in excess of $100;000.Duringthe same period the Company received from points outside the Stateof Texas raw materials for its manufacturing processes valued inexcess of $60,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Boilermakers, Iron Shipbuilders &Helpers of America, affiliated with the American Federation of Labor,,is a labor organization admitting to membership employees of theCompany.Local No. 5, United Brotherhood of Weldors, Cutters and Helpersof America, is an unaffiliated labor organization admitting to member-ship employees of the Company?III.THEQUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Boilermakers,as the exclusive bargaining representative of its employees until theBoilermakers has been certified by the Board in an appropriate unit..A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Boilermakers represents a substantial numberof employees in the unit it alleges to be appropriate.3which normally comes within its jurisdiction,this is not here material,since there is noshowing that the Boilermakers will not accord adequate representation to all employees-included within the unit herein found appropriate.2 The Boilermakers contendsthat the Weldorsisnot a labor organization within the-meaning ofthe Act.Fromthe record it appears that the Boilermakers'contention is.without merit.The Field Examiner reported that the Boilermakers submitted 90 authorization cards;that the names of 73 persons appearing on the cards were listed on the Company's pay rollof September 2, 1944, which contained the names of 173 employees in the unit claimed-appropriate by the Boilermakers;and that 4 were dated in July and 64 in August 1044; 5were undated.The Weldors submitted 13 authorization petitions,5 of which bore the-names of employees listed on the Company's pay roll of September 2, 1944. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Boilermakers contends that all production and maintenanceemployees, including leadermen, but excluding office and clerical em-ployees and supervisory employees above the rank of leadermen con-stitute an appropriate bargaining unit.The Weldors contends thatallwelders, burners, and their apprentices and helpers, including thetank tester leaderman, and pipe welders, but excluding supervisoryemployees, clerical and technical employees constitute a separateappropriate bargaining unit.The Company takes no position withrespect to the appropriateness of the unit.The plant is under one superintendent, and thevariousdepart-ments areunder the supervision of foremen and leadermen.Thewelding department is a separate department, and is in charge of awelder foreman.The welders engage in electrical welding, and per-formtheir duties entirely in the welding department.Occasionally,however,someof the welders may spend time in the prefabrication de-partment, and the pipe fitting department.4Although on such oc-casions the welders may be under the immediate direction of the fore-men ofthose departments, they still perform electrical welding, arestill considered part of the welding department, and are under thegeneral supervision of the welder foreman, who keeps their time.Theburners, on the other hand, work in and are part of the prefabricationdepartment and are under the general supervision of theforeman ofthat-department.The above facts indicate the propriety of establishing the weldingdepartment, excluding the burners, as a separate bargaining unit.Onthe other hand, the integrated character of the Company's operations,and the fact that the boilermakers has organized employees, includingthose in the welding department, upon a plant-wide basis, point to thefeasibility of a unit composed of all production and maintenance em-ployees including employees in the welding department.Accord-ingly we shall determine the desires of the employees themselves bydirecting separate elections among the employees in the welding de-partment, and among the remaining productionand maintenance em-ployees.Upon the results of the elections will depend, in part, ourdetermination of the appropriate unit or units.The Weldors desires to include the tank tester leaderman, who is awelderand anemployee of the welding department, in the unit*Occasionally welders may be hired directly by the pipe fitting department.Such em-ployees are not considered to be employees of the welding department and consequently arenot deemed to be included in the welding group in which an election is hereinafter directed. PLATZER BOAT WORKS295it alleges to be appropriate.His work consists of checking bad weldsand repairing them; he works with two other employees, a chipperand welder.The record indicates that this employee has no super-visory authority, and we deem him eligible to vote in the election, andwe shall include him in the voting group comprising employees in the-welding department.The Boilermakers desires the inclusion of leadermen.These em-ployees engage in no manual work and have the authority to makeeffective recommendations concerning the status of employees in theirrespective groups.We find that they are supervisory employees, andwe shall exclude them generally from participation in the electionamong the employees in the residual production and maintenancegroup.We shall include therein, however, the painter leaderman andthe machinist leaderman, both of whom engage in the same work asthat of the employees in their respective groups and who have no sub-stantial supervisory authority within our definition thereof.We shall accordingly direct that two separate elections be heldamong the Company's employees in each of the voting groups setforth below, who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Elections, excluding allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes, in the status of employees,or effectively recommend such action, subject to the limitations andadditions set forth in the Direction :(1)All employees in the welding department, including the tanktester leaderman, but excluding burners, clerical and technical em-ployees;(2) All production and maintenance employees, including the paint-er leaderman, the machinist leaderman, and burners, but excludingemployees in the welding department including the tank tester, officeand clerical employees, and leadermen.As indicated above, on the results of the elections in the aforemen-tioned groups will depend, in part our determination of the appro-priate unit or units.55In his statement with respect to representation showings,the Field Examiner furtherreported that United Brotherhood of Carpenters&Joiners of America and Marine PipeFitters Local 682 filed petitions which they then withdrew and orally agreed with theBoilermakers to include the job classifications for which they originally filed such petitionsin the over-all unit requested by the Boilermakers;and that the authorization cards sub-mitted by the Boilermakers included cards of the Caipenters and the Pipefitters.Weassume, however,that the Boilermakers does not contemplate that the Company be re-quired to bargain on the basis of any unit other than that which the Board finds appro-priate, or with any labor organization other than the one which may be certified as a resultof this proceeding.If the Boilermakers wins the elections hereinafter directed and iscertified as the exclusive bargaining representative of a single unit of production andmaintenance employees,either including or excluding employees in the welding department,the Company will have the right to insist on dealing directly with the Boilermakers on thebasis of that single unit. 296DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela=tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the.purposes of collective bargaining with Emil D. & Emil W.Platzer, co-partners doingbusinessas Platzer Boat Works, Houston,Texas, separate elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Sixteenth Region, acting in this matter as agent forthe National Labor =Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among all employeesof the Company who fall within the groups described below who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill "or- on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStateswho present themselves in person at the polls, but excludingthose employees who have since quit or been dischargedfor causeand havenot beenrehired or reinstated prior to the date of theelections :(1)All employees in the welding department, including the tanktester leaderman,but excluding burners, clerical and technical em-ployees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, to determine whetherthey desire to be represented by International Brotherhood of Boiler-makers,Iron Shipbuilders & Helpers of America, A. F. L., or byLocal No. 5, United Brotherhood of Weldors, Cutters and Helpers ofAmerica, for the purposes of collective bargaining, or by neither;(2)All production and maintenance employees, including thepainter leaderman, the machinist leaderman, and burners, but exclud-ing employees in the welding department including the tank tester,office and clerical employees, leadermen, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, to determine whether or not they desire to berepresented by International Brotherhood of Boilermakers, Iron Ship-builders & Helpers of America, A. F. L., for the purposes of collectivebargaining.